DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “determining a Scheduling Request (SR) transmission mode according to a configuration on SR transmission that is associated with a Logical Channel Group (LCG) corresponding to a service needing uplink resources…” which makes the claim indefinite.  It’s unclear if the “service needing uplink resources” corresponds to the “configuration on SR transmission”, “LCG”, the “SR transmission mode”, or combination of all.  Examiner will interpret as best understood.
Claim 11 recites the limitation “determine a Scheduling Request (SR) transmission mode according to a configuration on SR transmission that is associated with a Logical Channel Group (LCG) corresponding to a service needing uplink resources…” which makes the claim indefinite.  It’s unclear if the “service needing uplink resources” corresponds to the “configuration on SR transmission”, “LCG”, the “SR transmission mode”, or combination of all.  Examiner will interpret as best understood.
Claim 7 recites the limitation “transmitting a configuration on Scheduling Request (SR) transmission to a terminal device, wherein the configuration is associated with a Logical Channel Group (LCG) corresponding to a service offered by the wireless communication system” which makes the claim indefinite.  It’s unclear if the “service offered” corresponds to the “configuration on SR transmission”, “LCG”, the “SR transmission mode”, or combination of all.  Examiner will interpret as best understood.
Claim 17 recites the limitation “a network node for a wireless communication network…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “a network operating in a wireless communication network” or “a network operating as a wireless communication network”.  Examiner will interpret as best understood. 
Claims 2-6, 8-10, 12-17 are rejected for claiming dependency from the above rejected claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected as being anticipated by claims 1-7 of US Patent 10,897,777, hereafter Patent’777.

	Regarding claim 1 of instant application, claim 1 of Patent’777 discloses 
 	A method at a terminal device for uplink transmission in a wireless communication system, comprising: (see lines 1-2)
 	determining a Scheduling Request (SR) transmission mode according to a configuration on SR transmission that is associated with a Logic Channel Group (LCG) that corresponds to a service needing uplink resources; (see lines 3-6)
 	and transmitting at least one SR signal to a network node according to the determined SR transmission mode, wherein the at least one SR signal indicates a resource request for uplink transmission (see lines 11-13)

	Regarding claim 2 of instant application, claim 2 of Patent’777 discloses similar claim limitations.

	Regarding claim 3 of instant application, claim 3 of Patent’777 discloses similar claim limitations.

	Regarding claim 4 of instant application, claim 4 of Patent’777 discloses similar claim limitations.

	Regarding claim 5 of instant application, claim 5 of Patent’777 discloses similar claim limitations.

	Regarding claim 6 of instant application, claim 7 of Patent’777 discloses similar claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al (EP 2675081 A1) in view of 3GPP TSG RAN WG2 Meeting #99bis, R2-1710605/Revision R2-1708789, hereafter Intel, both provided by Applicant’s IDS.

	Regarding claim 11, Quan discloses
	an apparatus comprising: (processing hardware executing instructions in memory for performing [0086-0090]
	one or more processors; one or more memories comprising computer program codes, wherein execution of the computer program codes by the one or more processors cause the apparatus to: (processing hardware executing instructions in memory for performing [0086-0090]
	determine a scheduling request (SR) transmission mode according to a configuration on SR transmission that is associated with a logical channel group (LCG) (UE determines applicable SR transmission mode according to obtained SR configuration information indicating priority index of a group of Logical Channel (LCHs) [0035-0045, 0057-0063, 0066], FIG. 3, Tables 1-7)
	transmit at least one SR signal to a network node according to the determined SR transmission mode, wherein the at least one SR signal indicates a resource request for uplink transmission (UE transmits SR according to determined SR mode, signaling UL resource request, to base station [0057-0063, 0042-0044], FIG. 3)
	Quan does not expressly disclose a logical channel group (LCG) that corresponds to a service needing uplink resources

	Intel discloses a logical channel group (LCG) that corresponds to a service needing uplink resources (group of logical channels mapped to a SR configuration based on QoS requirements of service(s) being served by LCHs (Sections 1, 2.1)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a logical channel group (LCG) that corresponds to a service needing uplink resources” as taught by Intel into Quan’s system with the motivation to enable a more efficient mapping of a group of LCHs into a LCG with each LCH having same priority/numerology/TTI length (Intel, Sections 1, 2.1)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 11.

	Regarding claims 5, 15, Quan discloses “wherein the configuration on SR transmission is obtained based a Radio Resource Control (RRC) message from the network node” UE receiving SR configuration via RRC [0015]

	Regarding claims 6, 16, Quan disclose “wherein the configuration on SR transmission comprises one or more Logical Channel Identities (LCIDs) associated with the LCG” SR configuration comprises a list of logical channels identified by priority, type, and data amount/capacity (Tables 3-7)


	Regarding claim 7, Quan discloses
	a method at a network node for uplink transmission in a wireless communication system, comprising: (method performed at base station to enable uplink transmission in wireless system [0086-0090, 0013-0041], FIGs. 4-6)
	transmitting a configuration on scheduling request (SR) transmission to a terminal device, wherein the configuration is associated with a logical channel group (transmitting configuration of SR transmission mode to UE [0014-0017] indicating priority index of a group of Logical Channel (LCHs) [0035-0045, 0057-0063, 0066], FIG. 3, Tables 1-7)
	receiving a SR signal from the terminal device (receive a SR request from the UE [0019], FIG. 2)
	allocating uplink resource in response to the received SR signal (allocate uplink resource in response to SR [0021, 0022], FIG. 2)
 	transmitting, to the terminal device, an uplink resource grant that includes an indication of the allocated uplink resources (base station transmits resource grant containing indication of allocated uplink resource in response to SR [0021, 0022, 0048, 0070, 0085], FIG. 2)
	Quan does not expressly disclose wherein the configuration is associated with a logical channel group (LCG) that corresponds to a service offered by the wireless communication system

	Intel discloses wherein the configuration is associated with a logical channel group (LCG) that corresponds to a service offered by the wireless communication system (group of logical channels mapped to a SR configuration based on QoS requirements of service(s) being served by LCHs (Sections 1, 2.1)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the configuration is associated with a logical channel group (LCG) that corresponds to a service offered by the wireless communication system” as taught by Intel into Quan’s system with the motivation to enable a more efficient mapping of a group of LCHs into a LCG with each LCH having same priority/numerology/TTI length (Intel, Sections 1, 2.1)

	Regarding claim 17, Quan discloses 
	a network node for a wireless communication network, the network node comprising: (base station operating in wireless network comprising: [0086-0090], FIGs. 4-6)
 	one or more processors; and one or more memories comprising computer program codes, wherein execution of the computer program codes by the one or more processors cause the network to perform operations corresponding to perform operations corresponding to the method of claim 7: (processing hardware executing instructions in memory for performing [0086-0090] to perform method of claim 7.

	Regarding claim 8, Quan discloses “wherein the transmitting the configuration on SR transmission to the terminal devices comprises sending a Radio Resource Control (RRC) message indicating the configuration on SR transmission” base station SR configuration via RRC [0015]

	Regarding claim 9, Quan discloses “determining the configuration on SR transmission before transmitting the configuration to the terminal device” base station determines SR configuration based on factors such as amount of uplink data, information of LCH including priority, or a particular format prior to transmission [0015-0018]

	Regarding claim 10, Quan disclose “wherein the configuration on SR transmission comprises one or more Logical Channel Identities (LCIDs) associated with the LCG” SR configuration comprises a list of logical channels identified by priority, type, and data amount/capacity (Tables 3-7)



Claims 2, 4, 12, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Intel and in further view Anderson et al (USPN 2013/0163532).

	Regarding claims 2, 12, combined system of Quan and Intel does not expressly disclose “in response to no uplink resource being granted after transmitting the at least one SR signal, determining a further SR transmission mode and transmitting at least one further SR signal, including a resource request for uplink transmission, to the network node according to the determined further SR transmission mode”
	Anderson discloses UE receives no uplink grant due to SR collision, determines a timeout associated with prohibit timer and switching to SR diversity transmission [0165, 0171, 0178-0183, 0210-0217] , FIGs. 23-27)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “in response to no uplink resource being granted after transmitting the at least one SR signal, determining a further SR transmission mode and transmitting at least one further SR signal, including a resource request for uplink transmission, to the network node according to the determined further SR transmission mode” as taught by Anderson into combined system of Quan and Intel with the motivation to enable a UE to retry transmitting SR to obtain uplink grant (Anderson, paragraph [0165-0171, 0178-0182], FIGs. 23-27)

	Regarding claims 4, 14, combined system of Quan and Intel does not expressly disclose “wherein the determined SR transmission mode is an SR transmission diversity mode that includes duplicated SR transmission across carriers or SR transmission switching across carriers” 
	Anderson discloses UE transmitting duplicated SRs across carriers [0219-0224]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the determined SR transmission mode is an SR transmission diversity mode that includes duplicated SR transmission across carriers or SR transmission switching across carriers” as taught by Anderson into Quan’s system with the motivation to enable a UE to retry transmitting SR to obtain uplink grant (Anderson, paragraph [0165-0171, 0178-0182], FIGs. 23-27)

Allowable Subject Matter
Claims 3, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heo et al (USPN 20200288494) 	FIG. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469